DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic (US-5421461) in view of Peterson (US-2874841).


Referring to claims 1-3, 5-7, 10-13. Ruzic further discloses a “Panning Apparatus”. See Figs. 1-4 and respective portions of the specification. Ruzic further discloses an apparatus for separating heavy metals and precious stones from alluvial material comprising: a frame (11, 14); a receptacle (18) having side walls (See Figs. 1-4) extending therearound so as to define a location into which a quantity of alluvial material may be introduced; a spill way (near 32) extending through a portion of said side wall; and a vibration means (22-24, 26) supported on said frame adapted to provide a vibration to said receptacle. Ruzic further discloses means supported on the 

Referring to claims 8-9, 15. Ruzic further discloses a “Panning Apparatus”. See Figs. 1-4 and respective portions of the specification. Ruzic further discloses an apparatus for separating heavy metals and precious stones from alluvial material comprising: a frame (11, 14); a receptacle (18) having side walls (See Figs. 1-4) extending therearound so as to define a location into which a quantity of alluvial material may be introduced; a spill way (near 32) extending through a portion of said side wall; and a vibration means (22-24, 26) supported on said frame adapted to provide a vibration to said receptacle. Ruzic further discloses means supported on the frame operable to introduce a quantity of water to said receptacle from a water source/supply, a spray tube (27) above said receptacle in fluidic communication with said water pump, said spray tube having outlets (29) positioned to discharge water onto said receptacle. Moreover, Ruzic discloses a screen (17) and wherein the spray tube extends distally opposed and oriented ends extending away from each other so as to provide a hinge for titling said spray tube and screen (See at least Fig. 1-4), wherein the spray tube is semi-circular in length and having a shape corresponding to an outline of said receptacle, wherein the receptacle includes a generally flat central bottom section (See Fig.4) and side walls extending upward at an angle therefrom, the central bottom section including contours (38) formed thereinto proximate the spillway, the spill way with a horizontal bottom and sidewalls extending upwards therefrom and removably supported said receptacle (See at least Col. 4 l. 40 – Col. 6 l. 15). Ruzic further discloses a platform (frame structure securing pan 18, See Fig. 1). Ruzic doesn’t explicitly disclose wherein the bottom of the receptacle is substantially level and even with regard to a horizontal 

Referring to claim 18-20. With respect to claims 18-20, the method described in these claims would inherently result from the use of Ruzic’s “Panning Apparatus” in view of Peterson’s “Oscillatable Separator Means”  as advanced above.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pung et al (US-D757142) discloses a “Gold Pan” comprising a receptacle having a bottom that is substantially level and even with regard to a horizontal plane and a side wall extending around said bottom for receiving a quantity of alluvial material in said receptacle. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655